Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s amendment of 2/17/2021. Claims 9-13, and 17-18 are pending and allowed.  Claims 1-8 and 14-16 are cancelled.  

Priority
	Applicant’s claim of priority as a national stage 371 application of application of PCT/EP2016/075879 filed 10/27/2016 which claims priority to application DE1020152220079 filed 11/09/2015 in Germany is acknowledged.

Response to Amendments/Arguments
	Applicant’s amendment was effective in overcoming the rejections under 25 USC 112(b). 

Allowable Subject Matter
	Claims 9-13, and 17-18 are allowed.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowable subject matter:  The prior art does not disclose nor suggest in combination: 
A method for operating an electrohydraulic transmission clutch of a motor vehicle, comprising:

wherein, as a function of the clutch signal, the regulating device generates a preliminary target value signal for the pilot control generates a pilot control signal as a function of the movement signal, and the preliminary target value signal and the pilot control signal are combined to give a final actuating value signal for the pressure wherein in the rigid region a ratio of clutch movement to movement of a disengagement element is greater than the ratio of clutch movement to movement of the disengagement element in the soft region, and  wherein the pilot control is active only in the soft region 
of particular interest is Erhard which teaches: A method for operating an electrohydraulic transmission clutch of a motor vehicle, comprising:
setting a hydraulic pressure for a clutch operation, by way of a regulating device of a controller as a function of a clutch signal , moving a disengagement element of the transmission clutch through a soft region into a rigid region -after a rigid point, or vice versa 
wherein, as a function of the clutch signal, the regulating device generates a preliminary target value signal for the pilot control generates a pilot control signal as a function of the movement signal, and the preliminary target value signal and the pilot control signal are combined to give a final actuating value signal for the pressure and Erhard suggests: wherein the pilot control is active only in the soft region.  But Erhardt neither teaches nor suggests in combination with other art: wherein in the rigid region a ratio of clutch movement to movement of a disengagement element is greater than the ratio of clutch movement to movement of the disengagement element in the soft region.  And actually has these ratios to be greater in the soft region. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655